DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is objected to because of the following informalities: the second line of the claim reads, “…in the second plinth pate and a second pedestal”. The examiner believes the applicant meant plinth plate, instead of plinth pate.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 recite the limitation “the aircraft seating attachment system”, in the first line of each claim. There is insufficient antecedent basis for this limitation in the claims. Independent claim 13 discloses “an aircraft seating arrangement”, while independent claim 7 discloses “an aircraft seating attachment system”. It is unclear to the examiner from which independent claim (7 or 13) these claims (14-20) depend. It will be examined as 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oleson (US 20150108273 A1) (hereinafter Oleson).

	Regarding claim 1, Oleson discloses a plinth attachment system (20: the system, figs 1 and 2) for attachment to at least one track (22: standard floor beam, figs. 1 and 2), the system comprising: a first plate (24: adapter plate, figs. 1 - 4) having a first side (28: lateral edge, fig. 4)(see §[0043] below) configured for mounting to a longitudinally extending track (22, §[0043]), and a first mounting feature for mounting a first structure (36: series of holes, 38: sections of seat track, figs. 1-3); and a second plate having a first side configured for mounting to the track (24: 2nd adapter plate with lateral edge 28, figs 1-3), and a second mounting feature for mounting a second structure (36: series of holes on second plate, 38: sections of seat track on second plate, figs. 1-3);  wherein, when mounted on the track, at least one interlinking feature (26: interlocking features, best seen fig. 4, see also §[0043] below) of the first side of the first plate and at least one interlinking feature of the first side of the second plate interlock at the track, and wherein, when mounted to the track, the first mounting feature and second 

    PNG
    media_image1.png
    755
    610
    media_image1.png
    Greyscale

§ [0043] The system 20 generally includes a plurality of adapter plates 24 laterally sized to span the adjacent floor beams 22. The adapter plates 24 are shaped such that they interlock at the floor beam locations, thereby preventing translational movement between plates along the longitudinal direction of the aircraft. The adapter plates 24 include interlocking features 26 along their lateral edges 28 that allow two adapter plates to be installed side-by-side with their front and rear edges 30, 32 aligned. The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22. The alternating design of the interlocking features 26, which may take the form of sinusoidal, castellated or like features, allows each adapter plate 24 to align with and make use of alternating holes in the floor beam 22 to attach the adapter plates. The adapter plates 24 may be attached using fasteners 34, such as the exemplary fasteners shown in FIG. 2.
§ [0044] Each adapter plate 24 includes a series of holes 36 used to attach sections of seat track 38… to the top face of the adapter plates and between the floor beams 22. Known to those skilled in the art, seat track 38 can take various forms, but typically includes a series of equidistant circular openings spaced by smaller transverse openings.... The two adapter plates 24 shown in FIGS. 1 and 2 are arranged to form one continuous row spanning three floor beams 22… The location of the adapter plates 24 and seat tracks 38 is dependent upon the position of the seats and/or other components to be installed in the cabin. 	

	Regarding claim 2, Oleson discloses the plinth attachment system of claim 1, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, and wherein the second interlinking feature comprises at least one second support plate (26, fig. 4) extending laterally from the first side of the second plate and between the two first support plates. (Can be seen in close-up view of fig. 1 below)  

    PNG
    media_image2.png
    229
    396
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    141
    196
    media_image3.png
    Greyscale


	Regarding claim 3, Oleson discloses the plinth attachment system of claim 1, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, wherein the second interlinking feature comprises at least two second support plates (26, fig. 4) extending laterally from the first side of the second plate, and wherein the first support plates are interdigitated with the second support plates.  (see figures above associated with claim 2) 

	Regarding claim 6, Oleson discloses the plinth attachment system of claim 1, wherein the first plate (24, fig. 1) has a second side opposite the first side thereof (§ [0046]: Referring to FIG. 4, each adapter plate 24 is a generally flat rectangular plate defining top and bottom major planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28. The left-side and right-side lateral edges 28 include the interlocking features 26), the second side configured for mounting to a longitudinally extending left track (22, left, figs. 1, 2), and wherein the second plate has a second side opposite the first side thereof (§[0046]- above), the second side configured for mounting to a longitudinally extending right track (22, right, figs. 1, 2), and wherein the left track and right track are parallel (figs. 1 and 2 show parallel orientation of tracks) to and equidistant from the longitudinally extending track (see §[0041] below) (see annotated Oleson figure below)

    PNG
    media_image4.png
    792
    653
    media_image4.png
    Greyscale

 [§0041]: Existing floor beams, also referred to herein as "standard floor beams," are shown at reference numeral 22, and run longitudinally the length of the cabin parallel or substantially parallel to one another and to the longitudinal centerline of the aircraft. Three floor beams 22 are shown in FIGS. 1 and 2, with the middle beam spaced closer to the left beam than the right beam. The distance between adjacent floor beams may vary…  

	Regarding claim 7, Oleson discloses an aircraft seating attachment system for attachment to at least one track, the system comprising: a first plate (24: adapter plate, figs. 1-4) having a first side (28: lateral edge, seen in fig. 4, and § [0046]: …each adapter plate 24 is a generally flat rectangular plate defining top and bottom major planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28. The left-side and right-side lateral edges 28 include the interlocking features 26 having openings…) configured for mounting to a longitudinally extending track (22: standard floor beam, figs. 1 and 2), and a first mounting feature (36: series of holes, 38: sections of seat track,  figs. 1 and 2) for mounting a first aircraft seat (§[0044]: Each adapter plate 24 includes a series of holes 36 used to attach sections of seat track 38…The location of the adapter plates 24 and seat tracks 38 is dependent upon the position of the seats…); and a second plate (24: 2nd adapter plate, figs. 1,2) having a first side (28: lateral edge) configured for mounting to the track, and a second mounting structure (36: series of holes, 38: section of seat track right side, figs. 1, 2) for mounting a second aircraft seat (in §[0044] plural ‘seats’ implies a second seat); wherein, when mounted on the track, at least one interlinking feature of the first side (26, figs. 1,2,4) of the first plate and at least one interlinking feature of the first side of the second plate (26, figs. 1,2,4) interlock at the track (22: center, figs. 1 and 2, §[0043]: The system 20 generally includes a plurality of adapter plates 24 laterally sized to span the adjacent floor beams 22. The adapter plates 24 are shaped such that they interlock at the floor beam locations, thereby preventing translational movement between plates along the longitudinal direction of the aircraft. The adapter plates 24 include interlocking features 26 along their lateral edges 28 that allow two adapter plates to be installed side-by-side with their front and rear edges 30, 32 aligned. The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22), and wherein, when mounted to the track, the first mounting feature and second mounting feature are aligned at essentially equivalent longitudinal positions.  (§ [0043]: front and rear edges 30, 32 aligned)

	Regarding claim 8, Oleson discloses the aircraft seating attachment system of claim 7, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, and wherein the second interlinking feature comprises at least one second support plate (26, figs 1 and 2, close -up shows at least one) extending laterally from the first side of the second plate and between the two first support plates. 

    PNG
    media_image2.png
    229
    396
    media_image2.png
    Greyscale
 
    PNG
    media_image5.png
    117
    128
    media_image5.png
    Greyscale


	Regarding claim 9, Oleson discloses the aircraft seating attachment system of claim 7, wherein the first interlinking feature comprises at least two first support plates (26, figs. 4, 5), extending laterally from the first side of the first plate, wherein the second interlinking feature comprises at least two second support plates extending laterally from the first side of the second plate (26, figs. 4 and 5 and close-up in figs. 1 and 2), and wherein the first support plates are interdigitated (see §[0043]) with the second support plates. 
§ [0043]: The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22. The alternating design of the interlocking features 26, which may take the form of sinusoidal, castellated or like features, allows each adapter plate 24 to align with and make use of alternating holes in the floor beam 22 to attach the adapter plates.

	Regarding claim 12, Oleson discloses the aircraft seating attachment system of claim 7, wherein the first plate has a second side (§[0046]: each adapter plate 24 is a generally flat rectangular plate defining top and bottom major planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28.) opposite the first side thereof (see figure below and §[0041]), the second side configured for mounting to a longitudinally extending left track, and wherein the second plate has a second side opposite the first side thereof, the second side configured for mounting to a longitudinally extending right track, and wherein the left track and right track are parallel to and equidistant from the longitudinally extending track.  

    PNG
    media_image4.png
    792
    653
    media_image4.png
    Greyscale

§ [0041] Referring to FIGS. 1 and 2, a portion of the modular aircraft floor track adapter system, referred to herein as the "system," is shown generally at reference numeral 20 from two different angles. The system 20 establishes a means by which seat track can be added in locations between the existing floor beam locations. Existing floor beams, also referred to herein as "standard floor beams," are shown at reference numeral 22, and run longitudinally the length of the cabin parallel or substantially parallel to one another and to the longitudinal centerline of the aircraft. Three floor beams 22 are shown in FIGS. 1 and 2, with the middle beam spaced closer to the left beam than the right beam. The distance between adjacent floor beams may vary…)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		     nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oleson.

	Regarding claim 4, Oleson discloses the plinth attachment system of claim 3, wherein each first support plate and each second support plate has a respective opening (opening in 26, fig. 4) (§[0046]: The left-side and right-side lateral edges 28 include the interlocking features 26 having openings therethrough…) for receiving a connector (fasteners, 34, fig. 2) for attachment to the track (§[0043]:..The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22…)
	However, Oleson is silent wherein the openings are slot shaped and the slot shaped openings of the first support plates are perpendicular to the slot shaped openings of the second support plates.  
	Oleson discloses the openings except for the particular slot shape and the perpendicular orientation of the shape between plates. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the different openings of the first and second support plates in whatever form or shape was desired or expedient. A change in form (orientation) or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would be to more efficiently align and make use of pre-existing holes in the floor beam. It would also expand the options of fasteners that could be used within the slot/opening. 

	Regarding claim 10, Oleson discloses the aircraft seating attachment system of claim 9, wherein each first support plate and each second support plate has a respective opening (opening in 26, fig. 4) (§[0046]: The left-side and right-side lateral edges 28 include the interlocking features 26 having openings therethrough…) for receiving a connector (fastener, 26, fig. 2)  for attachment to the track (§{0043]: The adapter plates 24 may be attached using fasteners 34, such as the exemplary fasteners shown in FIG. 2). 
	Oleson is silent to the slot-shape of the openings in the interlocking features, 26, and wherein the slot shaped openings of the first support plates are perpendicular to the slot shaped openings of the second support plates.  
	Oleson discloses the openings except for the particular shape and the perpendicular orientation of the shape between plates. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the different openings of the first and second support plates whatever form or shape was desired or expedient. A change in form (orientation) or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would be to more efficiently align and make use of pre-existing holes in the floor beam. It would also expand the options of fasteners that could be used within the opening. 

Claims 5, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Oleson as applied to claims 1 and 7 above, and further in view of Thomaschewski, US 2016/0214719 A1 (hereinafter Thomaschewski). 
	Regarding claim 5, Oleson discloses the plinth attachment system of claim 1 with a first mounting feature (36 and 38, figs 1-3) in a first plinth plate (24) and a second mounting (36 and 38, figs 1-3) feature in a second plinth plate (24). 
	But, Oleson is silent wherein the first mounting feature comprises at least one of an opening in the first plinth plate and a first pedestal, and wherein the second mounting feature comprises at least one of an opening in the second plinth plate and a second pedestal.  
	Thomaschewski teaches a floor attachment assembly wherein the first mounting feature comprises at least one opening in a first plinth plate (4: connection point, fig. 1) and a first pedestal (10: substructure, fig. 5), and wherein the second mounting feature comprises at least one of an opening in a second plinth plate (4: connection point, right side, fig. 1) and a second pedestal (10: substructure, fig. 5).  

    PNG
    media_image6.png
    186
    139
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    208
    407
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the mounting feature of Oleson with the mounting feature taught by Thomaschewski. Replacing the series of holes and sections of track (36 and 38, Oleson) with an opening and a pedestal allows for using rotation of the seat substructure on the attachment assembly. Rotational movability of the seat substructure makes it possible to change the seat orientation, and can increase the flexibility of use of the aircraft seat, particularly executive seating. Pedestal seating generally has a smaller overall footprint than track seating.  

	Regarding claim 11, Oleson discloses the aircraft seating attachment system of claim 7, with a first mounting (36: series of holes and 38: seat track in first plate, figs. 1-4) feature and a second mounting feature (36: series of holes and 38: series of seat track in the second plate, figs 1-4). 
	However, Oleson is silent wherein the first mounting feature comprises a first pedestal, and wherein the second mounting feature comprises a second pedestal. 
Thomaschewski teaches a floor attachment assembly wherein the first mounting feature comprises a first pedestal (10: substructure, fig. 5) and the second mounting feature comprises a second pedestal (10: second substructure, fig. 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the mounting feature of Oleson with the mounting feature taught by Thomaschewski. Replacing the sections of track (38, Oleson) with a pedestal allows for mounting would allow for rotation of the seat substructure on the attachment assembly. Rotational movability of the seat substructure makes it possible to change the seat orientation, and can increase the flexibility of use of the aircraft seat.  

	Regarding claim 13, Oleson discloses an aircraft seating arrangement comprising: a longitudinally extending seat track (22: standard floor beam, figs. 1 - 2); a first plinth plate (24: adapter plate, figs. 1 - 4) having a first side (28: lateral edge, fig. 4, §[0044] below)  attached to the seat track; a second plinth plate (24: 2nd adapter plate, figs. 1-2) having a first side (28: lateral edge, fig. 4, §[0044] below) attached to the seat track; wherein, at least one interlinking feature of the first side of the first plinth plate and at least one interlinking feature of the first side of the second plinth plate interlock at the seat track (26: interlocking features, best seen fig. 4, §[0043] below)

§ [0043] The system 20 generally includes a plurality of adapter plates 24 laterally sized to span the adjacent floor beams 22. The adapter plates 24 are shaped such that they interlock at the floor beam locations, thereby preventing translational movement between plates along the longitudinal direction of the aircraft. The adapter plates 24 include interlocking features 26 along their lateral edges 28 that allow two adapter plates to be installed side-by-side with their front and rear edges 30, 32 aligned. The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22. The alternating design of the interlocking features 26, which may take the form of sinusoidal, castellated or like features, allows each adapter plate 24 to align with and make use of alternating holes in the floor beam 22 to attach the adapter plates. The adapter plates 24 may be attached using fasteners 34, such as the exemplary fasteners shown in FIG. 2.

§ [0044] Each adapter plate 24 includes a series of holes 36 used to attach sections of seat track 38… to the top face of the adapter plates and between the floor beams 22. Known to those skilled in the art, seat track 38 can take various forms, but typically includes a series of equidistant circular openings spaced by smaller transverse openings.... The two adapter plates 24 shown in FIGS. 1 and 2 are arranged to form one continuous row spanning three floor beams 22… The location of the adapter plates 24 and seat tracks 38 is dependent upon the position of the seats and/or other components to be installed in the cabin. 	

	Although Oleson discloses an adaptive attachment system for aircraft seats, he is silent about particular seat placement. In other words, Oleson does not specifically disclose a first aircraft seat attached to the first plinth plate, a second aircraft seat attached to the second plinth plate, and wherein, the first aircraft seat and the second aircraft seat are aligned at essentially equivalent longitudinal positions relative to the seat track. 
	Thomaschewski teaches an advantageous embodiment of a floor attachment assembly comprising two side by side plates each having an attachment point (4, fig. 1) for a seat substructure (10, fig. 5) and a respective aircraft seat (8, fig. 5). A first aircraft seat (8, fig. 5) is attached to a first plinth plate, a second aircraft seat (8, fig. 5) is attached to a second plinth plate, and wherein the first aircraft seat and the second aircraft seat are aligned at essentially equivalent longitudinal positions relative to the seat track. (see the equivalent longitudinal positions of the attachment points, item 4, fig. 1) 
	It would have been obvious to one ordinarily skilled in the art at the time of filing to have modified the aircraft seating arrangement of Oleson to include the teachings of Thomaschewski, wherein a first seat is attached to the first plate and a second seat is attached to the second plate and the seats are aligned at essentially longitudinal positions relative to the seat track. 
	One ordinarily skilled in the art would be motivated to incorporate this side by side seating arrangement, particularly for special sections of the aircraft, where dual seating with increased spaciousness is desired. VIP areas, executive seating, first class seating areas or private aircraft would all benefit from this particular seating arrangement. 

	Regarding claim 14, modified Oleson discloses the aircraft seating attachment system of claim 13, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, and wherein the second interlinking feature comprises at least one second support plate (can be seen in close-up view of fig. 1) extending laterally from the first side of the second plate and between the two first support plates.  

    PNG
    media_image2.png
    229
    396
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    117
    128
    media_image5.png
    Greyscale



	Regarding claim 15, modified Oleson discloses the aircraft seating attachment system of claim 13, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4, see above) extending laterally from the first side of the first plate, wherein the second interlinking feature comprises at least two second support plates (can be seen close -up in fig. 1 above) extending laterally from the first side of the second plate, and wherein the first support plates are interdigitated with the second support plates.  (§ [0043]: The alternating design of the interlocking features 26, which may take the form of sinusoidal, castellated or like features, allows each adapter plate 24 to align with and make use of alternating holes in the floor beam 22 to attach the adapter plates.)

	Regarding claim 16, modified Oleson discloses the aircraft seating attachment system of claim 15, wherein each first support plate and each second support plate has a respective opening (opening in 26, fig. 4) (§ [0046]: The left-side and right-side lateral edges 28 include the interlocking features 26 having openings therethrough…) for receiving a connector (34: fasteners, fig.2) for attachment to the seat track.	
	Oleson is silent wherein the openings are slot-shaped and the slot shaped openings of the first support plates are perpendicular to the slot shaped openings of the second support plates.  
	Oleson discloses the openings except for the particular slot shape and the perpendicular orientation of the shape between plates.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the different openings of the first and second support plates whatever form or shape was desired or expedient. A change in form (orientation) or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would be to more efficiently align and make use of pre-existing holes in the floor beam. It would also expand the options of fasteners that could be used within the opening. 

	Regarding claim 17, modified Oleson discloses the aircraft seating attachment system of claim 13, and Thomaschewski further discloses a first pedestal (10: substructure, fig. 5) attaching the first aircraft seat (8: seat, fig 5) to the first plinth plate (Oleson, item 24, figs 1-3), and a second pedestal (10: second substructure) attaching the second aircraft seat (8: second seat, fig 5) to the second plinth plate (Oleson, item 24, figs. 1-3).
	It would have been obvious for one ordinarily skilled in the art at the time of filing to have modified the plinth plates of Oleson to attach a pedestal and seat to each as taught in Thomaschewski. 
	The side-by-side arrangement is a desirable one for VIP and first-class seating and the use of the pedestal seating allows for a variety of seats to be incorporated into the dual-seating arrangement. Pedestal seating generally requires a smaller foot print. One ordinarily skilled in the art would recognize this advantage and use the seating options in special areas of the aircraft where such advantages would be desirable.  

	Regarding claim 18, modified Oleson discloses the aircraft seating attachment system of claim 17, and Thomaschewski further discloses wherein the first pedestal (10, fig. 5) is aligned above and surrounds a circular central opening (4: connection point, fig. 1) in the first plinth plate, and wherein the second pedestal (10, fig. 5) is aligned above and surrounds a circular central opening (4: second connection point, fig. 1) in the second plinth plate.  
	It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the plinth plate of Oleson with the circular central opening as taught by Thomaschewski. Incorporating a circular central opening allows for the use of a pedestal with the plate. The pedestal acts as a base that can be used with various chairs via an attachment assembly. The variety of chairs introduces options such as larger chairs, luxury seating and rotational movability of the seat substructure. Any of which can increase the flexibility of use of the aircraft seat.

	Regarding claim 19, modified Oleson discloses the aircraft seating attachment system of claim 13, further comprising a left seat track (22, left, figs 1 and 2) and a right seat track (22, right, figs. 1 and 2) that are parallel to and equidistant from the longitudinally extending seat track (§[0041]), wherein the first plinth plate (24, left, figs. 1 and 2) has a second side opposite the first side (28: lateral edges, fig.1,2 and 4)(§ [0046]: Referring to FIG. 4, each adapter plate 24 is a generally flat rectangular plate defining top and bottom major planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28. The left-side and right-side lateral edges 28 include the interlocking features…) thereof and attached to the left seat track (figs 1 and 2), and wherein the second plate has a second side opposite the first side (28: lateral edges, fig. 1,2 and 4) thereof and attached to the right seat track (figs. 1 and 2).  

§ [0041]: Existing floor beams, also referred to herein as "standard floor beams," are shown at reference numeral 22, and run longitudinally the length of the cabin parallel or substantially parallel to one another and to the longitudinal centerline of the aircraft. Three floor beams 22 are shown in FIGS. 1 and 2, with the middle beam spaced closer to the left beam than the right beam. The distance between adjacent floor beams may vary…

§ [0043] The system 20 generally includes a plurality of adapter plates 24 laterally sized to span the adjacent floor beams 22. The adapter plates 24 are shaped such that they interlock at the floor beam locations… 

    PNG
    media_image4.png
    792
    653
    media_image4.png
    Greyscale



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oleson as modified by Thomaschewski, as applied to claim 13 above, and further in view of Walle et al. (4,729,601) (hereinafter Walle).

	Regarding claim 20, modified Oleson discloses the aircraft seating attachment system of claim 13, but is silent wherein at least one of the first aircraft seat and second aircraft seat is a swivel seat.
	Walle teaches a seat frame mounted on a pedestal wherein the seat is a swivel chair. (seat, fig. 1) (col 3., line 4: swivel chair). 
	It would have been obvious for a person ordinarily skilled in the art at the time of filing to have modified one of the seats as taught by Oleson, as modified by Thomaschewski with the seat design taught in Walle. A swivel seat is an advantageous modification. It is helpful for persons needing assistance getting into or out of a seat. It allows for an instantaneous variety of seating options and would be particularly valuable for enhancing comfort and versatility in VIP seating groups. 

    PNG
    media_image8.png
    345
    301
    media_image8.png
    Greyscale

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodrich, US 4,834,452 discloses a swivel seat frame which discloses a pair of individual seats secured to a base, with at least one seat being rotatable. Ryan et al. US 4,674,713 teaches side-by-side seating on a common base member with individual pedestal type mounting. Larson et al. 5,904,407 teaches a seating foundation mounted on floor rails, and an attached seat pan assembly, that conceals a variety of underlying seat frame portions. Prochaska, US 6,659,402 teaches a modular seating system with an integrated base panel that is a mechanically coupled to the existing support structure.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642